         Case 1:20-cv-04222-JPB Document 22 Filed 10/09/20 Page 1 of 11




                            IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

BIO WORLD MERCHANDISING, INC.,                  §
                                                §
               Plaintiff,                       §
                                                §
v.                                              §          CIVIL ACTION NO. 3:19-cv-2072-E
                                                §
INTERACTIVE BUSINESS                            §
INFORMATION SYSTEMS, INC.,                      §
                                                §
               Defendant.                       §


                            MEMORANDUM OPINION AND ORDER

       Before the Court is Defendant’s Rule 12(b)(3) Motion to Dismiss for Improper Venue or

in the Alternative Transfer under 28 U.S.C. § 1404(a) (Doc. No. 4). The case involves conflicting

forum selection clauses. After careful consideration, the Court denies the motion to dismiss and

grants the motion to transfer.

                                          Background

       Plaintiff Bio World Merchandising, Inc. initiated this lawsuit in state court in Dallas

County. Defendant Interactive Business Information Systems, Inc. removed the case to this Court

on the basis of diversity jurisdiction. It then filed its motion to dismiss for improper venue and

alternative motion to transfer.

       Plaintiff is a Texas corporation with its principal place of business in Irving, Texas.

Defendant is a Georgia corporation with its headquarters in Peachtree Corners, Georgia. Plaintiff’s

live pleading alleges venue is proper in Dallas County, Texas, pursuant to Section 15.002 of the

Texas Civil Practice and Remedies Code as the county in which all or a substantial part of the


                                                1
         Case 1:20-cv-04222-JPB Document 22 Filed 10/09/20 Page 2 of 11




events giving rise to the claim occurred. Section 15.002(a)(1) is virtually identical to its federal

counterpart, 28 U.S.C. § 1391(b)(2).

       As alleged in Plaintiff’s complaint, Plaintiff negotiates exclusive licenses with high

recognition brands and manufactures and distributes apparel and accessories. Its primary business

model for over 20 years had been to use contracted manufacturing centers to provide goods

distributed through a wholesale network to large and independent retail outlets. In 2017, however,

it began to sell directly to consumers through eCommerce sites. The complaint alleges that the

“new Direct to Consumer (D2C) business is operating out of Dallas, Texas area headquarters and

warehouse and is operating out of an affiliated entity.”

       Before 2018, Plaintiff was not using an Enterprise Resource Planning (ERP) system to

manage its business. According to the complaint, ERP is a process used by companies to manage

and integrate the important parts of their business. ERP software applications help companies

implement resource planning by integrating all of the processes they need to run a company with

a single system. An ERP software system can integrate planning, purchasing, inventory, sales,

marketing, finance, and human resources.

       In 2018, Plaintiff contracted with Defendant for implementation of a fully integrated ERP

solution—Microsoft Dynamics 365 Enterprise (D365)—for one of Plaintiff’s entities. Plaintiff

alleges the parties entered into “three (3) Statements of Work (‘SOW’s’), whereby [Defendant]

agreed to implement a fully integrated ERP solution on a single platform that would meet

[Plaintiff’s] current and future business requirements.” The timeline for the project was critically

important to Plaintiff.   The timeline included a “Go Live Date” of July 1, 2018, so that

implementation would be complete in time for Plaintiff’s busy fourth quarter. Plaintiff alleges

Defendant did not meet the July 1, 2018 date and thus the “Go Live Date” was delayed to October
                                                 2
         Case 1:20-cv-04222-JPB Document 22 Filed 10/09/20 Page 3 of 11




30, 2018. Even then, Plaintiff was “only able to stay in the system for about one week” and had

to revert back to its old system. Plaintiff contends Defendant overstated and misrepresented its

knowledge of Microsoft Dynamics.         Plaintiff alleges that as a result of Defendant’s failed

implementation, Plaintiff had to retain replacement implementation consultants. The replacement

consultants identified the problems, and Plaintiff was able to “go live” on February 4, 2019.

Because of Defendant’s failed implementation, Plaintiff suffered lost sales and profits and poor

customer service reviews. It also had to pay additional consulting fees to the replacement

consultants.

       Plaintiff asserts a claim for breach of contract and also seeks a declaratory judgment.

Plaintiff alleges Defendant “breached the SOW’s” because the projects to implement D365 did not

result in a successful implementation. Plaintiff also seeks a declaratory judgment that it owes no

additional amounts to Defendant under the SOWs. Plaintiff alleges Defendant has previously

made demand on it for money owed under the SOWs, including the third SOW. Plaintiff also

seeks its attorney’s fees and costs.

       In its motion, Defendant alleges it is entitled to dismissal because venue is not proper in

this district. It argues Plaintiff’s complaint offers no allegations that demonstrate venue is proper

here under 28 U.S.C. § 1391(b). Defendant also argues that by filing suit in Texas, Plaintiff has

breached the following forum selection clause found in two of the three SOWs, which were entered

into in March 2018:

              Governing Law: This SOW shall be governed by and construed in
       accordance with Georgia law. Any action seeking enforcement of this SOW or any
       provision hereof shall be brought exclusively in the courts of record of the State of
       Georgia in Gwinnett County or the District Court of the Northern District of
       Georgia, Atlanta Division.


                                                 3
         Case 1:20-cv-04222-JPB Document 22 Filed 10/09/20 Page 4 of 11




Alternatively, if the Court denies the motion to dismiss, Defendant asks the Court to transfer the

case to the Northern District of Georgia under 28 U.S.C. § 1404(a).

       In response, Plaintiff argues it has presented facts to demonstrate that venue is proper in

this district under § 1391(b)(2) as a substantial part of the events or omissions giving rise to the

claim occurred in Dallas County. In addition, Plaintiff notes that Defendant has omitted from its

motion the fact that the third SOW at issue contains a different “Governing Law” provision. That

SOW, dated October 29, 2018, states that it shall be governed by Texas law and that any action

seeking enforcement of the SOW shall be brought exclusively in the courts of record of the State

of Texas in Dallas County. Plaintiff argues that when there are conflicting forum selection clauses,

courts analyze a motion to transfer under a traditional § 1404(a) analysis. Plaintiff contends that

under such an analysis, Defendant’s motion should be denied.

       In its reply, Defendant contends that Plaintiff’s failed implementation claims arise solely

under the March 2018 SOWs. Defendant argues that nothing in Plaintiff’s complaint shows why

venue is proper in this district, why the SOWs should be considered as one, and why the forum

selection clauses do or do not apply. Even if there were conflicting forum selection clauses in this

case, according to Defendant, transfer is still proper under § 1404(a).

                                         Motion to Dismiss

       The Court first considers Defendant’s assertion that it is entitled to dismissal of this lawsuit

under Rule 12(b)(3) because Plaintiff did not file it in a proper venue. See FED. R. CIV. P. 12(b)(3).

Whether venue is improper is generally governed by 28 U.S.C. § 1391. Atlantic Marine Constr.

Co. v. U.S. Dist. Court for W. Dist. of Tex., 571 U.S. 49, 55 (2013). Section 1391 provides that a

civil action may be brought in: (1) a judicial district in which any defendant resides, if all

defendants are residents of the State in which the district is located; (2) a judicial district in which
                                                   4
          Case 1:20-cv-04222-JPB Document 22 Filed 10/09/20 Page 5 of 11




a substantial part of the events or omissions giving rise to the claim occurred, or a substantial part

of property that is the subject of the action is situated; or (3) if there is no district in which an action

may otherwise be brought as provided in this section, any judicial district in which any defendant

is subject to the court’s personal jurisdiction with respect to such action. 28 U.S.C. § 1391(b).

When venue is challenged, the court must determine whether the case falls within one of these

three categories. Atlantic Marine, 571 U.S. at 56. If it does, venue is proper. If it does not, venue

is improper, and the case must be dismissed or transferred under § 1406(a). Id. The existence of

a forum selection clause has no bearing on the question of whether a case falls into one of the

categories listed in § 1391(b). Id. As a result, a case filed in a district that falls within § 1391(b)

may not be dismissed under Rule 12(b)(3). Id.

        Courts are divided on which party bears the burden of proof on a motion to dismiss for

improper venue. Galderma Labs., L.P. v. Teva Pharm. USA, Inc., 290 F.Supp.3d 599, 605 (N.D.

Tex. 2017). The Fifth Circuit has not ruled on this issue. Id. Most district courts within this circuit

have determined that once a defendant challenges venue, the plaintiff has the burden to prove that

the chosen venue is proper. Id. When considering a motion to dismiss under Rule 12(b)(3), the

court is permitted to look at evidence in the record beyond simply those facts alleged in the

complaint and its proper attachments. Ambraco, Inc. v. Bossclip B.V., 570 F.3d 233, 238 (5th Cir.

2009); Galderma, 290 F.Supp.3d at 606.

        Plaintiff’s complaint alleges that all or a substantial part of the events or omissions giving

rise to the claim occurred in Dallas County. Defendant argues that Plaintiff’s complaint offers no

factual allegations to support this legal conclusion. Defendant provided an appendix in support of

its motion to dismiss, which consists of the three SOWs. The two March 2018 SOWs provide that

“[a]ll Work will be delivered at the “Client office in Irving, TX.” The objective of the third SOW,
                                                     5
         Case 1:20-cv-04222-JPB Document 22 Filed 10/09/20 Page 6 of 11




dated October 2018, is to “provide post go live support,” and the primary support location is in

Irving, Texas. Venue for a breach of contract action is generally proper at the place of performance

of the contract. See American Carpet Mills v. Gunny Corp., 649 F.2d 1056, 1059 (5th Cir. 1981).

As such, the record reflects that venue is proper in this district under § 1391(b). Accordingly, the

Court denies Defendant’s motion to dismiss for improper venue.

                                        Motion to Transfer

       As an alternative to dismissal, Defendant argues the case should be transferred to the

Northern District of Georgia under the forum selection clause contained in the March 2018 SOWs.

Although a forum selection clause does not render venue improper within the meaning of § 1406(a)

or Rule 12(b)(3), it may be enforced through a motion to transfer under § 1404(a). Section 1404(a)

provides that “for the convenience of the parties and witnesses, in the interest of justice, a district

court may transfer any civil action to any other district or division where it might have been

brought or to any district or division to which all parties have consented.” 28 U.S.C. § 1404(a).

A proper application of § 1404(a) requires that a forum selection clause be given controlling weight

in all but the most exceptional cases. Atlantic Marine, 571 U.S. at 60. The presence of a valid

forum selection clause requires district courts to adjust the usual § 1404(a) analysis in three ways.

Id. at 63. First, the plaintiff’s choice of forum merits no weight. Id. The plaintiff must bear the

burden of showing why the court should not transfer the case to the forum to which the parties

agreed. Id. at 63–64. Second, the court should not consider arguments about the parties’ private

interests. Id. at 64. When parties agree to a forum selection clause, they waive the right to

challenge the preselected forum as inconvenient or less convenient for themselves or witnesses, or

for their pursuit of the litigation. Id. Third, when a party bound by a forum selection clause flouts


                                                  6
         Case 1:20-cv-04222-JPB Document 22 Filed 10/09/20 Page 7 of 11




its contractual obligation and files suit in a different forum, a § 1404(a) transfer of venue will not

carry with it the original venue’s choice-of-law rules. Id.

       Forum selection clauses are presumptively valid. Afram Carriers, Inc. v. Moeykens, 145

F.3d 298, 301 (5th Cir. 1998). Only mandatory clauses justify transfer. Weber v. PACT XPP

Tech., AG, 811 F.3d 758, 768 (5th Cir. 2016). The clauses at issue in this case are both mandatory.

See id. (clause is mandatory only if it contains clear language specifying that litigation must occur

in specified forum).

       Defendant maintains that only the forum selection clauses in the March SOWs are

implicated in this case and that under Atlantic Marine the case should be transferred to Georgia.

It notes that Plaintiff did not plead venue under the forum selection clause in the October 2018

SOW, but only under section 15.002 of the civil practice and remedies code. Defendant contends

Plaintiff has manufactured a forum selection clause conflict when its complaint does not contain

any allegations in support of such a conflict. Finally, Defendant contends that even under a

§ 1404(a) analysis, transferred is warranted.

       Plaintiff responds that Atlantic Marine did not involve conflicting forum selection clauses.

Plaintiff argues the three SOWs are part of one project to implement the ERP software. Plaintiff

urges that the appropriate thing to do in the face of the conflicting forum selection clauses is to

decide Defendant’s motion under a traditional § 1404(a) analysis. Under such an analysis, there

is a strong presumption in favor of the plaintiff’s choice of forum and the defendant bears the

burden of demonstrating that the factors weight heavily in favor of transfer. According to Plaintiff,

Defendant has not established the relevant factors weigh in favor of a transfer.

       The Court is not persuaded by Plaintiff’s argument that in light of the two different forum

selection clauses, the Court should determine venue under a traditional § 1404(a) analysis. The
                                                  7
         Case 1:20-cv-04222-JPB Document 22 Filed 10/09/20 Page 8 of 11




case law reveals varying approaches to this situation. In cases involving competing forum

selection clauses, the analysis of which forum selection clause to enforce, or whether to enforce

any at all, is dependent on the facts of the case. Corsentino v. Meyer’s RV Ctrs. LLC, No. 20-

03287, 2020 WL 4199744, at *8 (D. N.J. July 22, 2020); see In re Rolls Royce Corp., 775 F.3d

671, 681 (5th Cir. 2014) (recognizing, in case involving one forum selection clause that not all

parties were subject to, that analysis of motion to sever and transfer claims of one party was “fact-

sensitive”). There is not a “one size fits all analysis” for this situation. Samuels v. Medytox Sols.,

Inc., No. 13-7212, 2014 WL 4441943, at *6 (D. N.J. Sept. 8, 2014). A number of courts faced

with multiple valid and conflicting clauses have simply selected one to enforce, looking to all the

facts and circumstances of the case.       James C. Justice Co. v. Xcoal Energy & Res., No.

7:14cv00170, 2015 WL 13660456, at *10 (W.D. Va. Feb. 9, 2015); see Schrenkel v. LendUS, LLC,

No. 2:18-cv-382-FtM-29CM, 2018 WL 5619358, at *6 (M.D. Fl. Oct. 30, 2018). The Court will

take this approach. See also Asoma Corp. v. SK Shipping Co., 467 F.3d 817, 822 (2d Cir. 2006)

(when two sides have put forth different contracts each containing forum selection clause

designating different forum, and parties do not dispute facts giving rise to conflicting contracts,

court must decide as matter of law which forum selection clause governs).

       Plaintiff’s live pleading is not lengthy or detailed; it is 7 pages total. Plaintiff has included

an appendix to its response to the motion. It includes an affidavit from its Chief Information

Officer, Shawn Stauffer. The affidavit contains details not included in the complaint about the

parties’ SOWs. Stauffer states each SOW dealt with different phases of the project and “were all

parts of the same Project.” He further states that each SOW had to be satisfied for successful

implementation of the project.        Stauffer maintains any assertion that the unsuccessful

implementation is governed solely by the first two SOWs is incorrect. Stauffer states Plaintiff’s
                                                  8
         Case 1:20-cv-04222-JPB Document 22 Filed 10/09/20 Page 9 of 11




claims arise out of all three SOWS. The appendix also includes an April 2019 demand letter from

Defendant to Plaintiff for payment of outstanding invoices. In the letter, Defendant seeks a total

of $229,142,18, which includes amounts due under all three SOWS plus interest.

       The crux of Plaintiff’s lawsuit is Defendant’s failure to successfully implement D365.

Despite the Stauffer affidavit, the Court is not convinced the three SOWs should be read together

or that the breach of contract claim involves the third SOW at all. Plaintiff’s original complaint

asserted only a breach of contract claim regarding failed implementation. Two weeks later, and

four days before Defendant filed its notice of removal, Plaintiff amended its complaint to add its

claim seeking a declaration that it owes no additional amounts to Defendant. Under that claim,

Plaintiff alleges Defendant previously made demand on it for “amounts under the SOW’s,

including the third SOW.”

       The majority of the contracts between the parties—two out of three—provide for a Georgia

forum. The two March SOWs, with Georgia forum selection clauses, describe their objective as

“an effort to implement a new ERP solution at Bio World.” The agreed-upon price included

development, project management, testing, user training, and Go Live assistance. Post Go Live

support was not included in these agreements. The March agreements state that a separate SOW

will be created for this, as needed. The October SOW states that its objective is “to provide post

go live support to the business by handling questions, working on issues, testing any bug fixes

needed during the 4 week post go live period.” The stated goal of the SOWs with the Georgia

forum selection clauses was implementation of the ERP. The stated goal of the SOW with the

Texas forum selection clause was to provide support after the software went live. The gist of

Plaintiff’s complaint is that Defendant failed at implementing the software. The original “go live”

date was delayed until October 30, 2018. Even then, Plaintiff had to revert to its old system after
                                                9
         Case 1:20-cv-04222-JPB Document 22 Filed 10/09/20 Page 10 of 11




about a week. As a result of the failed implementation, Plaintiff had to hire different consultants,

who helped it “go live” in February 2019. The amended complaint does not include any allegations

about the support or lack thereof that Defendant provided after the software went live. To the

extent the breach of contract claim does involve the third SOW, its involvement is minimal in

comparison to the first two.

        Although Plaintiff seeks a declaration that it owes no money to Defendant under any SOW,

including the October SOW, the Court finds that Plaintiff’s declaratory judgment claim under the

October SOW is a relatively small part of the lawsuit. Under the first March SOW, Defendant’s

consulting fees were $375,360. Under the second March SOW, Defendant’s consulting fees were

$114,320. Under the October SOW, the cost of the post Go Live support was $31,200. The clear

majority of the consulting fees for Defendant’s services are from the first two SOWs. Likewise,

the majority of amounts allegedly still owed at the time of the demand letter are for the first two

SOWs. Plaintiff does not have any claim that involves only the third SOW. At best, both of its

claims involve all three SOWs. For these reasons, the Court finds that the forum selection clause

contained in the two March SOWs should be given controlling weight. See Primary Color Sys.

Corp. v. Agfa Corp., No. 17-00761, 2017 WL 8220729, at *7 (C.D. Ca. July 13, 2017) (where case

involved conflicting forum selection clauses, Court enforced clause out of which majority of

plaintiff’s claims arose).

        Accordingly, in the interest of justice, the Court grants the motion to transfer to a district

to which all parties have consented. See 28 U.S.C. § 1404(a). This case is transferred to the United




                                                 10
        Case 1:20-cv-04222-JPB Document 22 Filed 10/09/20 Page 11 of 11




States District Court for the Northern District of Georgia, Atlanta Division.

       SO ORDERED.

       Signed October 9, 2020.



                                                     ________________________________
                                                     ADA BROWN
                                                     UNITED STATES DISTRICT JUDGE




                                                11
